Case 3:21-cv-00315-MMD-CLB Document 1-1 Filed 07/23/21 Page 1 of 1




                       EXHIBIT INDEX
                               to
     Complaint for Declaratory Relief; Demand for Jury Trial

           Kinsale Insurance Co., v. Troy Whitehead, LLC, et al.
                             3:21-cv-00315


 Exhibit       Description

    1          Commercial General Liability Policy

    2          Correspondence from Kinsale Insurance dated April 6, 2021

    3          Correspondence from Kinsale Insurance dated July 23, 2021
